After Remand from the Alabama Supreme Court

MOORE, Judge.
On March 26, 2010, this court issued an opinion granting the petition for a writ of mandamus filed by Arlington Properties, Inc., and directing the Etowah Circuit Court to dismiss the appeal to that court filed by Cantrell Brown. See Ex parte Arlington Props., Inc., 83 So.3d 503 (Ala.Civ.App.2010). Brown then petitioned the Alabama Supreme Court for a writ of cer-tiorari to review this court’s opinion. The supreme court issued the writ, and, on September 9, 2011, it issued an opinion reversing this court’s judgment and directing this court to “quash the writ ... issued on March 26, 2010.” Ex parte Brown, 83 So.3d 512, 516 (Ala.2011). Accordingly, in compliance with the supreme court’s opinion, we hereby quash the writ of mandamus issued by this court on March 26, 2010.
WRIT QUASHED.
THOMPSON, P.J., and PITTMAN, BRYAN, and THOMAS, JJ., concur.